Citation Nr: 0518689	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  99-02 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to disability compensation for Crohn's 
disease (variously claimed as ulcerative colitis and 
sensitive bowel) under section 38 U.S.C.A. § 1151 (West 
1991).

2.  Entitlement to disability compensation for psychiatric 
disorders under 38 U.S.C.A. § 1151 (West 1991).

3.  Entitlement to disability compensation for a surgical 
scar of abdomen under 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans Of Foreign Wars of 
the United States.




WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1942 to November 
1945.

This appeal is from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO).  The veteran filed his claim for 
benefits in September 1997.  The issues on the title page of 
this decision are stated with reference to a specific version 
of section 1151, title 38, United States Code, to make clear 
that all issues are subject to the no-fault interpretation of 
the statute as expressed in Brown v. Gardner, 115 S.Ct. 552 
(1994).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This is the appeal of an ill, 88-year old veteran of World 
War II.  It has been advanced on the Board's docket.  
38 C.F.R. § 20.900(c) (2004).  The veteran deserves VA's 
diligence in expediting this case.

VA has misdeveloped the veteran's claims.  VA has failed to 
obtain medical opinions on the only question that matters in 
the veteran's claim.  38 C.F.R. § 4.159(c)(4) (2004).  VA has 
previously construed the veteran's claim so narrowly as to 
burden him improperly with a difficult standard of proof that 
does not apply when his claim is viewed in the proper, 
nonadversarial, light.

Regarding factual development, VA did not obtain a medical 
opinion responsive to the only material question in the case: 
Does the veteran suffer additional disability because VA 
failed to treat him when he presented to a VA Medical Center 
in March 1994?

Regarding the cases legal posture, it is well established 
that all issues reasonably raised during the pendency of an 
appeal are part of that appeal.  EF v. Derwinski, 1 Vet. App. 
324 (1991).  The veteran filed his claim in September 1997, 
at which time the law did not require that he show that VA 
was at fault for causing any additional disability resulting 
from VA treatment (or lack of treatment).  See Gardner v. 
Derwinski, 1 Vet. App. 584 (1991) aff'd F.3d 1456 (Fed. Cir. 
1993), aff'd sub nom. Brown v. Gardner, 115 S.Ct. 552 (1994).  
He initially stated his claim as for sensitive colon. 

In March 1999, the veteran testified at a hearing in this 
appeal, identifying three conditions that he felt constituted 
additional disability resulting from VA's failure to 
immediately or promptly treat his complaints in March 1994: 
Crohn's disease or ulcerative colitis, a psychiatric 
disorder, and an abdominal surgical scar.  It clear that the 
scope of his claim is all additional disability attributable 
to VA's failure to immediately or promptly treat his colon 
cancer.

Rather than make the permissible inference that these were 
clarifications of the scope of his claim, VA construed his 
testimony as raising new, discrete, claims under section 1151 
filed the date of the hearing.  VA adjudicated them in 
December 2001 under a standard effective October 1, 1997, 
that required that the veteran prove both the fact of 
additional disability and VA's fault in causing the 
additional disability.  P.L. 104-102, § 422(a), Sep. 26, 
1996, 110 Stat. 2926 (codified at 38 U.S.C.A. § 1151 (West 
2002).  This is how VA would treat the veteran if he were 
VA's adversary in these proceedings.  He is not.

In light of the uniquely pro-claimant character of VA's 
system of awarding benefits to claimaints, see Hensley v. 
West, 212 F.3d 1255, 1252 (Fed. Cir. 2000); Hayre v. West, 
188 F.3d 1327, 1333-34 (Fed. Cir. 1999); Hodge v. West, 155 
F.3d 1356, 1362-64 (Fed. Cir. 1998), VA's policy of applying 
the law under a broad interpretation, 38 C.F.R. § 3.102 
(2004), and the long standing principal of inclusive 
interpretation of the scope of a claim, EF, 1 Vet. App. 324 
(1991), it does the veteran an injustice to construe his 
claim narrowly when there are legal grounds to construe it 
broadly.

This case needs a thorough review by medical practitioners to 
provide guidance in resolving the question whether the 
veteran has additional disability as a result of VA's failure 
to immediately or promptly treat him in March 1994.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
gastrointestinal, psychiatric, and skin 
examinations.  Provide the claims file to 
each examiner.

The adequacy of the medical opinions 
sought in this remand depends on diligent 
review of the medical record and on 
current diagnoses.  The Board will return 
any report that does not discuss the 
documents the examiner read to form a 
reported opinion.

?	The purpose of each examination is 
to determine whether the veteran has 
any additional disability because of 
delay in obtaining treatment for 
colon cancer that he as likely as 
not would not have if VA had 
immediately or promptly investigated 
the cause of his complaints upon his 
repeated presentation to a VA 
Medical Center in March 2004.  The 
requested opinions must be based 
upon current diagnoses and diligent 
examination of the medical records 
from February 1994 to the present.  
The examinations must address the 
question as it pertains to 
gastrointestinal, psychiatric, or 
surgical scar residual of or sequel 
to colon cancer treated surgically 
in April 1994.  

?	The gastrointestinal examiner must 
identify all current 
gastrointestinal disorders, describe 
the disabling effects of each, and 
provide an opinion whether any of 
these exist because of delay the 
veteran suffered in obtaining 
treatment of colon cancer as a 
result of VA's election not to 
investigate the cause of the signs 
and symptoms that the veteran 
presented to VA in March 1994, or 
whether any of these are of greater 
severity than they might otherwise 
be because of delay in treatment 
resulting from VA's failure to 
immediately or promptly investigate 
the cause of his March 1994 
presentation.

?	The psychiatric examiner must 
identify all current psychiatric 
disorders, describe the disabling 
effects of each, and provide an 
opinion whether any of these exist 
because of delay the veteran 
suffered in obtaining treatment of 
colon cancer as a result of VA's 
election not to investigate the 
cause of the signs and symptoms that 
the veteran presented to VA in March 
1994, or whether any of these are of 
greater severity than they might 
otherwise be because of delay in 
treatment resulting from VA's 
failure to immediately or promptly 
investigate the cause of his March 
1994 presentation.

?	The skin examiner must identify all 
current scar residuals, including 
any resulting from sutures in situ, 
describe the disabling effects of 
each, and provide an opinion whether 
any of these exist because of delay 
the veteran suffered in obtaining 
treatment of colon cancer as a 
result of VA's election not to 
investigate the cause of the signs 
and symptoms that the veteran 
presented to VA in March 1994, or 
whether any of these are of greater 
severity than they might otherwise 
be because of delay in treatment 
resulting from VA's failure to 
immediately or promptly investigate 
the cause of his March 1994 
presentation.

2.  Readjudicate the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 
(West 1991) for additional 
gastrointestinal, psychiatric, and scar 
disability resulting from VA's failure to 
immediately or promptly investigate and 
treat the cause of his complaints and 
symptoms as presented to Northport VA 
Medical Center in March 1994.  Apply the 
no-fault standard of entitlement as set 
forth in Brown v. Gardner, 115 S.Ct. 552 
(1994).  If any of the claims remain 
denied, provide the veteran and his 
representative a supplemental statement 
of the case and afford a reasonable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

